NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CARLOS R. SMITH,                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )    Case No. 2D20-1058
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 30, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.




PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and SLEET, JJ., Concur.